                 Case 2:20-mj-00351-MLP Document 8 Filed 06/19/20 Page 1 of 2




 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8 UNITED STATES OF AMERICA,

 9                                Plaintiff,             Case No. MJ20-351

10          v.                                           DETENTION ORDER

11 JONNY SHINEFLEW,

12                                Defendant.

13          The Court, having conducted a detention hearing pursuant to Title 18 U.S.C. § 3142(f),

14 and based upon the factual findings and statement of reasons for detention hereafter set forth,

15 finds that no condition or combination of conditions which the defendant can meet will

16 reasonably assure the appearance of the defendant as required and the safety of any other person

17 and the community.

18         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

19          (1)     Defendant has been charged by indictment with Count 1: Conspiracy to Commit

20 Bank Fraud, Counts 2-21: Bank Fraud, Counts 22-38: Mail Theft, Counts 39-43: Aggravated

21 Identity Theft. The defendant is viewed as a risk of nonappearance based on his failures to

22 appear, use of alias names and identifiers, history of non-compliance and commission of new

23 offenses while on terms of supervision, pending charges/warrants, and possible drug use. The



     DETENTION ORDER - 1
               Case 2:20-mj-00351-MLP Document 8 Filed 06/19/20 Page 2 of 2




 1 Court received no information about defendant’s personal history, residence, family or

 2 community ties, employment history, financial status, health, and substance use. The defendant

 3 through his attorney made no argument as to release, lodged no objections to the contents of the

 4 United States Probation and Pretrial report, and stipulated to detention.

 5          It is therefore ORDERED:

 6          (1)    Defendant shall be detained pending trial and committed to the custody of the

 7 Attorney General for confinement in a correctional facility separate, to the extent practicable,

 8 from persons awaiting or serving sentences, or being held in custody pending appeal;

 9          (2)    Defendant shall be afforded reasonable opportunity for private consultation with

10 counsel;

11          (3)    On order of a court of the United States or on request of an attorney for the

12 Government, the person in charge of the correctional facility in which Defendant is confined

13 shall deliver the defendant to a United States Marshal for the purpose of an appearance in

14 connection with a court proceeding; and

15          (4)    The Clerk shall direct copies of this order to counsel for the United States, to

16 counsel for the defendant, to the United States Marshal, and to the United States Pretrial Services

17 Officer.

18          DATED this 19th
                       ______ day of June
                                     _________, 2020.

19

20                                                        PAULA L. MCCANDLIS
                                                          United States Magistrate Judge
21

22

23



     DETENTION ORDER - 2
